Citation Nr: 1207574	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to burial benefits at the rate payable for service-connected cause of death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, ATTORNEY



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the appellant's claim for service connection for cause of the Veteran's death, DIC benefits and burial benefits at a higher rate.  The appellant disagreed and perfected an appeal.  

In an October 2006 decision, the Board remanded the claims for further evidentiary development.  In a September 2008 decision, the Board denied the appellant's claims.  The appellant perfected an appeal to the Court of Appeals for Veterans Claims which resulted in an August 2010 decision that vacated the Board's September 2008 decision and remanded the claim for further development. 

The Board denied this claim in September 2011.  The case is now before the Board on the motion of the appellant's representative in November 2011, who, on behalf of the appellant, submitted a motion to vacate the September 2011 Board decision based on denial of due process.  The Board honors the appellant's and her representative's request, as discussed below.

The issues of entitlement to service connection for cause of the Veteran's death, entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002), and entitlement to burial benefits at the rate payable for service-connected cause of death are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On September 20 2011, the Board denied the appellant's claim.  

2. The appellant's attorney submitted a motion to vacate the Board's September 20, 2011 decision in November 2011.  


CONCLUSION OF LAW

The September 20, 2011 Board decision is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

The Board notes that it issued September 2011 decision denying the claims.  
In November 2011, the Board received a motion to vacate the decision from the appellant's representative, who informed the Board that the appellant had been denied due process.  The attorney noted that the decision was issued without the Board first providing a copy of a Board obtained independent medical opinion to the appellant or her representative.  It was noted that this was in violation of 38 U.S.C. § 7109(c).  The attorney stated that the Board based its adverse opinion on the August 2011 medical opinion.  It is argued that the appellant was not provided with a copy of the opinion and was not afforded the opportunity to submit a response.  Under the circumstances of this case, the Board grants the motion.


ORDER

The September 20, 2011 Board decision is vacated.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In August 2011, VA obtained an independent medical opinion concerning this claim.  The appellant's attorney has noted that a copy of that opinion was not provided to the appellant or to the appellant's representative.  This violates due process.  Due process requires that the appellant and her representative be sent a copy of the opinion and be afforded the opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the August 2001 independent medical opinion to the appellant and to her representative.  Allow the appropriate amount of time for a response.  

2.  Following completion of the above, the claim should be readjudicated as necessary.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case if necessary and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


